Citation Nr: 1729210	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  12-03 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected death pension on behalf of the surviving child of the Veteran for the years 2012, 2013, and 2015 to present.  


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1992 to March 1996.  He died in July 2000.  The Appellant is the mother of A.H., who is the surviving child of the Veteran.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board remanded the above-noted matter in April 2016.  The case is again before the Board for adjudication.  The Board further notes that the RO issued a statement of the case as to the issue of entitlement to dependency and indemnity compensation, based on service connection for the cause of death in May 2017.  To date, the Appellant has not perfected an appeal as to that issue; as such, the Board does not have jurisdiction over this issue and will not further address that matter in this decision. 


FINDING OF FACT

A.H.'s countable income exceeded the maximum allowable pension rate (MAPR) for the years 2012, 2013, and 2015 to present.





CONCLUSION OF LAW

The criteria for entitlement to death pension for a surviving child for the years 2012, 2013, and 2015 to present are not met.  38 U.S.C.A. §§ 1503, 1542, 5103, 5103A, 5312 (West 2014); 38 C.F.R. §§ 3.3(b)(4), 3.24, 3.271, 3.272 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board has reviewed the record extensively, and finds the duties to notify and assist have been met.  38 C.F.R. § 3.159(c).  The Appellant has not alleged any prejudicial errors made in the development of this claim.

Death Pension

Improved death pension is available to the "surviving child" of a Veteran because of his nonservice-connected death, as long as the Veteran served for the required period of time during wartime and also subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1541 (West 2014); 38 C.F.R. §§ 3.3, 3.24, 3.57(a) (2016).  As noted in the Board's April 2016 decision, the Appellant is seeking death pension benefits on behalf of her daughter, A.H.  In that decision, the Board determined A.H. was the child of the Veteran in accordance with 38 C.F.R. § 3.210.  The Board also noted the Veteran served for longer than 90 days during a period of war, therefore his service meets the requirements.  


The remaining inquiry is whether the Veteran's daughter is entitled to benefits.  As noted above, death pension benefits are subject to income limitations.  As a "surviving child," in order to qualify to receive benefits, she must meet the net worth requirements of 38 C.F.R. § 3.274.  Her annual income must not exceed the applicable MAPR.  38 U.S.C.A. § 1542; 38 C.F.R. §§ 3.24, 3.3(b)(4).

The maximum annual rate of improved pension for a child is specified by statute and is increased from time to time under 38 U.S.C.A. § 5312 . 38 C.F.R. § 3.24.  Effective from December 1, 2012, the maximum annual pension rate for a child was $2,129.  Effective December 1, 2013, the MAPR was increased to $2,161.  Since December 1, 2015, the MAPR has been $2,205 for a child.  

Regarding whether the income limits are satisfied, the law provides that payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§  3.271, 3.272.  Recurring income means income which is received or anticipated in equal amounts and at regular intervals and which will continue throughout an entire 12-month annualization period.  38 C.F.R. § 3.271(a)(1) . 

Exclusions from countable income for VA pension purposes include, donations from public or private relief, welfare, or charitable organizations and unreimbursed medical expenses, to the extent that such medical expenses exceed 5 percent of the maximum annual pension rate or rates payable to the child during the 12-month annualization period in which the medical expenses were paid. 38 C.F.R. § 3.272.  The Appellant has denied having any unreimbursed medical expenses for the surviving child for the years of 2012, 2013, and 2015 to the present.
The evidence also shows that A.H. received Social Security Administration (SSA) benefits in the amount of $845 per month in 2012, $858 per month in 2013, and $872 per month from 2015 to the present.  

Based on her SSA benefits alone, A.H.'s income exceeded the MAPR for the years 2012, 2013, and 2015 to the present.  In 2012, her SSA income was approximately $10,140.  For 2013, her SSA income was approximately $10,296.  Finally, from 2015 to the present her income has been approximately $10,464 annually.  Accordingly, entitlement to death pension benefits must be denied for the years 2012, 2013, and 2015 to the present.  This follows, because the surviving child's income during those years exceeded her maximum allowable pension rates.  The Board has also considered 38 C.F.R. § 3.24 (c)(1-2); however, these sections are not applicable, because A.H. is not entitled to benefits as a single child under 38 C.F.R. § 3.24 (b).  Those provisions would only apply if they produced a lesser benefit than a calculation under 38 C.F.R. § 3.24 (b).  In sum, the evidence indicates A.H. has been in receipt of income that exceeds her MAPR for the years 2012, 2013, and 2015 to the present, and as such, entitlement to death pension benefits must be denied for those years. 

ORDER

The claim of entitlement to death pension benefits for the years 2012, 2013, and 2015 to the present, is denied.


____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


